Citation Nr: 0829122	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The veteran had active duty for training from January 1989 to 
June 1989, and active duty from December 1990 to June 1991.  
His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The veteran's appeal originally included a claim for service 
connection for post-traumatic stress disorder (PTSD).  
Service connection for PTSD was granted in a May 2008 rating 
decision.  Because the grant of service connection 
constitutes a full grant of the benefit sought on appeal, the 
PTSD issue is no longer on appeal.


REMAND

The veteran's service medical records (SMRs) do not show any 
complaints of any undiagnosed illness or a medically 
unexplained chronic multi-symptom illness.  The veteran 
contends that he has chronic rashes, memory loss, and fatigue 
as a result of his service in the Southwest Asia theater of 
operations during the Persian Gulf War.

Although records appear to show that memory loss and sleep 
disturbances have been attributed to a diagnosis of PTSD and 
rashes have been diagnosed as nummular eczema, a VA medical 
record dated in October 2006 includes the results of a 
neurology consultation, which documents problems with 
numbness and tingling of the lower extremities.  Following 
examination, no explanation or diagnosis for the symptoms was 
provided other than lower extremity paresthesia and possible 
small-fiber peripheral neuropathy.  A nerve conduction study 
was to be conducted.

VA regulations provide that compensation will be paid to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
(1) became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and (2) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (a).  A qualifying 
chronic disability means a chronic disability resulting from 
(1) an undiagnosed illness; or (2) one of three medically 
unexplained chronic multi-symptom illnesses defined by a 
cluster of signs or symptoms: chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome.  Id.  The term 
medically unexplained chronic multi-symptom illness means a 
diagnosed illness without conclusive patho-physiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Id.  

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Id.  

Here, as noted above, there is no explanation for the 
paresthesia the veteran experiences.  Whether it is accounted 
for by some sort of known small fiber neuropathy as suggested 
by the examiner is not clear.  In order to determine whether 
this symptom is attributable to a known diagnosis, further 
evidentiary development is required.  

This case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for paresthesia. The RO should ensure 
that all pertinent records of private or 
VA treatment are procured for review, 
including the nerve conduction study and 
any other testing done pursuant to the 
October 2006 recommendations.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2007).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

2. Thereafter, the RO should schedule the 
veteran for neurological examination to 
determine the nature and etiology of any 
paresthesia.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
examiner.  A purpose of the examination 
is to determine whether the veteran has 
paresthesia and, if so, whether any such 
disability can be attributed to any known 
clinical diagnosis, or whether any such 
problem originated in, or is otherwise 
traceable to, military service.

(a)  The examiner should note and 
detail all reported symptoms related 
to paresthesia complained of by the 
veteran.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to each 
claimed symptom, and indicate what 
precipitates and what relieves it.  
If additional examination is deemed 
warranted by other specialists in 
order to ascertain the nature or 
etiology of the symptoms, this 
development should be conducted.

(b)  The examiner should expressly 
state whether there are clinical, 
objective indications that the 
veteran is suffering from 
paresthesia or other neurologic 
symptoms.

(c)  If there are objective 
indications that the veteran is 
suffering from symptoms, the 
examiner must determine whether 
these symptoms can be attributed to 
any known clinical diagnosis; to 
include a chronic multi-symptom 
illness--chronic fatigue syndrome, 
IBS, or fibromyalgia, for example; 
or is a part of an already service-
connected disability (PTSD).  For 
those symptoms and conditions that 
cannot be attributed to a known 
clinical diagnosis or chronic multi-
symptom illness, the examiner should 
be asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred since the veteran's 
departure from service during the 
Persian Gulf War.

3.  The AOJ should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

4.  Thereafter, the AOJ should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Then, the AOJ should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).




